                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA

                         Specter et al. v. Rainbow King Lodge, Inc. et al.
                                        3:17-cv-00194-TMB


By:                    THE HONORABLE TIMOTHY M. BURGESS


PROCEEDINGS:           ORDER FROM CHAMBERS

The matter comes before the Court on Defendant Texas Turbine Conversions, Inc.’s (“TTC”)
“Motion for Reconsideration of Court Order of December 4, 2020 [Docket 313]” (the “Motion”). 1
TTC brings the Motion to address a perceived “inconsistency between the Court’s clear
exclusionary ruling and five words in numbered Conclusion 12, on page 17” 2 of the Court’s Order
on Motions in Limine to Exclude Certain Expert Testimony (the “Order”). 3 The Order addressed,
in part, the proffered expert testimony of Plaintiffs’ expert Mark A. Pottinger. 4

Reconsideration is “an extraordinary remedy, to be used sparingly and in the interests of finality
and conservation of judicial resources.” 5 Under Alaska Local Civil Rule 7.3(h):

       (1) A court will ordinarily deny a motion for reconsideration absent a showing of one of
       the following:
               (A) manifest error of the law or fact;
               (B) discovery of new material facts not previously available; or
               (C) intervening change in the law[.] 6

The Court previously concluded that Pottinger was “qualified [to testify] as to his opinions that
relate to analyzing the crash and its cause, but not as to other topics such as the legal, regulatory,
or testing obligations of TTC or [Recon Air Corporation (“RAC”)], or any duty to warn imposed
upon TTC or RAC.” 7 The Court also decided that, specifically, Pottinger was qualified to offer
“opinions 7–15” as listed in the Order. 8 Pottinger’s Opinion 12 states:

       Had the pilot had full rudder authority as contemplated by [Civil Air Regulation (“CAR”)]
       3.120, he would not have lost control in the manner he did. If the aircraft had stalled while


1
  Dkt. 322 (Motion).
2
  Id. at 2 (emphasis in original).
3
  Dkt. 313 (Order on Parties’ Motions in Limine to Exclude Certain Expert Testimony).
4
  See id.
5
  Blakney v. Prasad, No. 3:18-cv-00098-TMB, 2019 WL 3253961, at *1 (D. Alaska July 19, 2019)
(citation and internal quotation marks omitted).
6
  D. Alaska L. Civ. R. 7.3(h).
7
  Dkt. 313 at 19.
8
  Id.
                                                  1

         Case 3:17-cv-00194-TMB Document 326 Filed 12/16/20 Page 1 of 2
          in coordinated flight the recovery would have been faster, without the change of direction
          observed in the ground track data, likely avoiding the impact with the water. 9

TTC brings the Motion because of the perceived conflict between the Court’s finding that Pottinger
is not qualified to opine on “legal, regulatory, or testing obligations of TTC or RAC,” while also
permitting testimony—Opinion 12—which may involve analysis of CAR 3.120. 10

Opinion 12 addresses a potential cause of the crash and the sufficiency of the plane’s mechanical
components, such as rudder authority. Pottinger is qualified to offer an opinion on the potential
cause of the crash as expressed in Opinion 12. Pottinger is not qualified to testify as to the “legal,
regulatory, or testing obligations of TTC or RAC” and thus, he would not be qualified to offer an
opinion as to whether TTC or RAC complied with or violated CAR 3.120. The Order excludes
such testimony and the Court reaffirms its reasoning and resolves any ambiguity. Pottinger is not
qualified to offer expert testimony about CAR 3.120 compliance through Opinion 12, or any other
opinion.

For the foregoing reasons, the Court finds no “manifest error of the law or fact,” or any other
grounds on which to grant reconsideration of its Order. Therefore, the Motion at Docket 322 is
DENIED.

Entered at the direction of the Honorable Timothy M. Burgess, United States District Judge.

DATE: December 16, 2020.




9
    Id. at 17 (emphasis added).
10
     Dkt. 322 at 2–3 (internal quotation marks omitted).
                                                  2

           Case 3:17-cv-00194-TMB Document 326 Filed 12/16/20 Page 2 of 2
